August 27, 2015




                                  JUDGMENT

                 The Fourteenth Court of Appeals
                     T.C.M.A. TRUCKING, INC., Appellant

NO. 14-13-00988-CV                           V.

              MARIO CISNEROS AND FELIX A. AUZ, Appellees
                  ________________________________

       This cause, an appeal from the order dated June 18, 2013, made final and
appealable in the final judgment signed on October 7, 2013, was heard on the
transcript of the record. We have inspected the record and find no error in the order
dated June 18, 2013. We order the order dated June 18, 2013 AFFIRMED. We
order appellant, T.C.M.A. Trucking, Inc. to pay all costs incurred in this appeal.
We further order this decision certified below for observance.